STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                      UNPUBLISHED
                                                                      January 19, 2016
               Plaintiff-Appellee,

v                                                                     No. 323604
                                                                      Macomb Circuit Court
YANN IANNUCCI,                                                        LC No. 2013-002129-FH

               Defendant-Appellant.


Before: SAAD, P.J., and WILDER and MURRAY, JJ.

PER CURIAM.

        Defendant, proceeding in propria persona, appeals his conviction after a jury trial of
failure to pay child support, MCL 750.165, for which he was sentenced to 60 months’ probation,
with five days to be served in jail, and ordered to pay $21,951 in unpaid child support. For the
reasons provided below, we affirm.

        Defendant and his former wife have two children. Their 2008 marriage ended on August
9, 2011, after the parties signed a consent judgment of divorce that included an order of child
support, which was modified later. There is no dispute that from August 9, 2011, to January 11,
2013, defendant did not comply with the child support order. The factual basis for defendant’s
conviction—his actual failure to comply with his obligation under the child support order—is not
at issue. Rather, the crux of defendant’s several arguments is that, as a disabled veteran, his
veteran’s disability benefits should not have been considered as income for purposes of
calculating child support and that such an inclusion was illegal and contrary to federal law.

        Defendant’s arguments challenging the amount of child support he was ordered to pay
are impermissible collateral attacks on the validity of the underlying support order. These
challenges were not within the purview of the circuit court in his criminal prosecution and are
not properly before this Court in defendant’s appeal of his criminal conviction. The felony
nonsupport statute provides that “[i]f the court orders an individual to pay support . . . for a child
of the individual, and the individual does not pay the support . . . , the individual is guilty of a
felony.” MCL 750.165(1). The elements of this criminal offense are simply that (1) the
defendant was required by a divorce order to support a child, (2) he appeared in or received
notice of the action in which the order was issued, and (3) he failed to pay the required support at
the time ordered or in the amount ordered. People v Herrick, 277 Mich. App. 255, 257; 744
NW2d 370 (2007). Felony nonsupport is a strict liability offense. People v Adams, 262 Mich

                                                 -1-
App 89, 100; 683 NW2d 729 (2004). At trial, there was no dispute that defendant had been
ordered by the Macomb Circuit Court to support his children, that he was aware of the ordered
support obligation, and that he failed to pay the amount ordered.

         Pursuant to MCL 600.1021, the family division of circuit court has sole and exclusive
jurisdiction over cases of divorce and ancillary matters, including those matters set forth in the
Support and Parenting Time Enforcement Act, MCL 552.601 et seq. “[A] support order that is
part of a judgment or is an order in a domestic relations matter is a judgment on and after the
date the support amount is due . . . with the full force, effect, and attributes of a judgment of this
state . . . .” MCL 552.603(2). The civil court that issues a child support order has continuing,
exclusive jurisdiction over that support order and the surrounding proceedings. MCL
552.1224(1). An impermissible “collateral attack occurs whenever challenge is made to
judgment in any manner other than through direct appeal.” People v Howard, 212 Mich. App.
366, 369; 538 NW2d 44 (1995). This is precisely what defendant seeks to do here. Defendant
has not set forth any authority in the felony nonsupport statute, or in any of the cases interpreting
it, that would permit him, in this criminal case, to collaterally attack the underlying support
order.

        Furthermore, denying defendant redress in criminal court simply because he did not
obtain a favorable result in the underlying civil proceeding is not a denial of due process.
Defendant had the opportunity, and took that opportunity on more than one occasion, to make his
arguments before the civil court, albeit unsuccessfully, thereby affording him due process. See
Grannis v Ordean, 234 U.S. 385, 394; 34 S. Ct. 779; 58 L. Ed. 1363 (1914) (“The fundamental
requisite of due process of law is the opportunity to be heard.”); People v Herrera, 204 Mich
App 333, 339; 514 NW2d 543 (1994) (stating that one of the requirements of due process
includes the opportunity to be heard).

        Defendant’s additional cursory complaints about alleged improprieties surrounding the
proceedings in civil court do not provide a legitimate reason for ignoring his impermissible
collateral attack on the underlying support order and for considering these claims. “An appellant
may not merely announce his position and leave it to this Court to discover and rationalize the
basis for his claims, nor may he give only cursory treatment with little or no citation of
supporting authority.” People v Kelly, 231 Mich. App. 627, 640-641; 588 NW2d 480 (1998).
“The failure to brief the merits of an allegation of error constitutes an abandonment of the issue.”
People v McPherson, 263 Mich. App. 124, 136; 687 NW2d 370 (2004).

        Defendant also asks this Court to exercise its power of superintending control to, inter
alia, vacate the child support order and his conviction. Defendant did not file a complaint for
superintending control in the circuit court in accordance with MCR 3.302(E) or file an original
action for superintending in this Court in accordance with MCR 7.206(D). Therefore, this
request is not properly before this Court and need not be reviewed. J & P Market, Inc v Liquor
Control Comm, 199 Mich. App. 646, 651 n 1; 502 NW2d 374 (1993). Further, an order of
superintending control is not available to a party who has another adequate remedy. MCR
3.302(B); Barham v Workers’ Compensation Appeal Bd, 184 Mich. App. 121, 127; 457 NW2d
349 (1990). When an appeal in the Court of Appeals is available, “that method of review must
be used.” MCR 3.302(D)(2). Defendant has pursued an appeal of his criminal conviction. If he
believed that the April 2012 modified support order was improper, he could have filed an

                                                 -2-
application for leave to appeal to challenge that order. Therefore, an order of superintending
control is not appropriate. See Bd of Ed of the Standish-Sterling Community Sch Dist v Court of
Appeals, 483 Mich. 1252 (2009).

        We further reject defendant’s claims that his five-day jail sentence is unconstitutionally
unusual under the Eighth Amendment and that confinement for failure to pay court-ordered child
support creates a debtor’s prison. Because defendant did not raise these claims below, these
issues are unpreserved, and our review is limited to plain error affecting defendant’s substantial
rights. People v Carines, 460 Mich. 750, 752-753, 763-764; 597 NW2d 130 (1999). Our
Supreme Court has held that a party defaulting on a judgment for child support may be
imprisoned because child support is not considered a debt. Toth v Toth, 242 Mich. 23, 26; 217
N.W. 913 (1928). Further, defendant has abandoned any claim that a five-day confinement is
unconstitutionally unusual because it denies disabled veterans medical care by failing to provide
any factual and relevant legal support for this claim. McPherson, 263 Mich. App. at 136; Kelly,
231 Mich. App. at 640-641.

       Affirmed.



                                                            /s/ Henry William Saad
                                                            /s/ Kurtis T. Wilder
                                                            /s/ Christopher M. Murray




                                               -3-